Citation Nr: 1644238	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  07-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to a TDIU.  Jurisdiction of this appeal was subsequently transferred to the RO in St. Petersburg, Florida.

In February 2011, the Board remanded the case for additional development, to include scheduling a VA examination.  In June and December 2013, the Board remanded the case so that the Director of the Compensation and Pension Service (Director) could determine whether the Veteran was entitled to an award of a TDIU under 38 C.F.R. § 4.16(b). 

In June 2014 and December 2015 the Board remanded this matter for the RO to schedule the Veteran for a Board hearing.  In June 2016 a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A; 38 C.F.R. § 3.159(c).
As noted above, in June and December 2013, the Board remanded the issue of entitlement to a TDIU so that the Director of Compensation and Pension could determine whether the Veteran was entitled to an award of a TDIU under 38 C.F.R. § 4.16(b).  In April 2014 (by administrative decision), the Director denied entitlement to a TDIU on an extra-schedular basis.  The denial was based on there being no evidence demonstrating that the Veteran was unable to perform sedentary employment.  Since the April 2014 determination by the Director, the Veteran has undergone an employability evaluation by S.M., a certified vocational rehabilitation counselor, who considered whether the Veteran was unable to perform sedentary work due to his service-connected disabilities.  (See August 2016 Employability Evaluation).  Therefore, because of the additional evidence, which could potentially substantiate the Veteran's claim for a TDIU on an extra-schedular basis, the RO must request reconsideration by the Director for extra-schedular consideration on the issue of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

However, before this matter is referred to the Director for reconsideration, a VA examination is necessary because while S.M. conducted a thorough employability evaluation for the most part, the evaluation is insufficient for determining the impact the Veteran's service-connected disabilities have on his ability to perform sedentary work.  Furthermore, S.M. did not physically examine the Veteran.  A remand is required for the Veteran to undergo a VA contemporaneous physical examination to ascertain whether his service-connected disabilities (lumbar spine degenerative arthritis, rated 40 percent, thoracic spine degenerative arthritis, rated 10 percent, and left lower extremity radiculopathy, rated 10 percent; (a combined rating of 50 percent)) preclude him from engaging in any type of gainful employment, with physical or sedentary work.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the Veteran's record ongoing VA and private treatment for any service-connected disability.  If the Veteran identifies a private health care provider, authorization for obtaining such record should be sought.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the AOJ should schedule the Veteran for a VA spine examination to determine the functional effects of the Veteran's service-connected disabilities, either individually or taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake.  

The examiner is asked to also specifically consider the occupational impact the Veteran's service-connected disabilities have on his ability to perform sedentary work.  The record must be made available to the examiner for review.  The examiner should review and comment on the August 2016 Employability Evaluation of record.

The Veteran is currently service connected for lumbar spine degenerative arthritis, rated 40 percent, thoracic spine degenerative arthritis, rated 10 percent, and left lower extremity radiculopathy, rated 10 percent; a combined rating of 50 percent.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and/or the Veteran's age.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, refer the case to the Director, Compensation and Pension, for extra-schedular consideration on the issue of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).  The entire record should be provided to the Director, including the August 2016 Employability Evaluation by S.M. and the VA examination report (requested herein).

4.  Thereafter, readjudicate the claim for TDIU.  If it remains unfavorable to the Veteran, he and his attorney must be furnished a supplemental statement of the case which addresses all evidence associated with the Veteran's record since the last supplemental statement of the case.  The Veteran must be afforded the applicable time period in which to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

